 

EXHIBIT 10.1

 

 



EXECUTION COPY



 



SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
November 13, 2018, by and between Platinum Eagle Acquisition Corp., a Cayman
Islands exempted company (which shall be domesticated as a Delaware corporation
prior to the closing of the Transaction (as defined herein) and in connection
therewith change its name to Target Hospitality Corp.) (the “Company”), and each
undersigned Subscriber (each as individually used herein, a “Subscriber”). Each
Subscriber is acting severally and not jointly with any other Subscriber,
including, without limitation, the obligation to purchase Subscribed Shares (as
defined below) hereunder and the representations and warranties of each
Subscriber hereunder (which are made by each Subscriber as to itself only).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into a definitive transaction agreement for the acquisition
of Target Logistics Management, LLC (“Target”) and a definitive transaction
agreement for the acquisition RL Signor Holdings, LLC (“Signor”) (the
“Transaction Agreements” and the transactions contemplated by the Transaction
Agreements, the “Transaction”);

 

WHEREAS, prior to the closing of the Transaction, the Company will domesticate
as a Delaware corporation in accordance with Section 388 of the Delaware General
Corporation Law and Article 206 of the Cayman Islands Companies Law (2018
Revision) (the “Domestication”), and in connection with the Domestication and
the Transaction, change its name to Target Hospitality Corp. As part of the
Domestication, each Class A ordinary share, par value $0.0001 per share, of the
Company (“Ordinary Share”) shall convert into one share of common stock, par
value $0.0001 per share, of the Company (“Common Stock”);

 

WHEREAS, in connection with the Transaction, each Subscriber desires to
subscribe for and purchase from the Company, immediately prior to the
Domestication and the consummation of the Transaction, that number of Ordinary
Shares set forth on its signature page hereto (with respect to each Subscriber,
its “Subscribed Shares”) for a purchase price of $10.00 per share (the “Per
Share Price” and the aggregate of such Per Share Price for all such Subscribed
Shares being referred to herein as the “Purchase Price”), and the Company
desires to issue and sell to each Subscriber the Subscribed Shares in
consideration of the payment of the Purchase Price by or on behalf of each such
Subscriber to the Company; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into subscription agreements with certain other investors
substantially similar to this Subscription Agreement, pursuant to which such
investors agree to purchase on the closing date of the Transaction (the
“Transaction Closing Date”), inclusive of the Subscribed Shares, an aggregate
amount of up to 8.0 million Ordinary Shares, at the Per Share Price (the “Other
Subscription Agreements”);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing (as
defined below), each Subscriber hereby agrees to subscribe for and purchase, and
the Company hereby agrees to issue and sell to such Subscriber, upon the payment
of the Purchase Price, such Subscriber’s Subscribed Shares (such subscription
and issuance, the “Subscription”).

 



 1 

   

 

2. Closing.

 

a. The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur on the Transaction Closing Date immediately prior to the
Domestication and the consummation of the Transaction.

 

b. At least five (5) Business Days before the anticipated Transaction Closing
Date, the Company shall deliver written notice (the “Closing Notice”) to
Subscriber specifying (i) the anticipated Transaction Closing Date and (ii) the
wire instructions for delivery of the Purchase Price to the Company. Immediately
prior to the Domestication and the closing of the Transaction on the Transaction
Closing Date, (i) the Company shall deliver to each Subscriber (A) such
Subscriber’s Subscribed Shares in book-entry form, free and clear of any liens
or other restrictions whatsoever (other than those arising under state or
federal securities laws), in the name of such Subscriber (or its nominee in
accordance with its delivery instructions) or to a custodian designated by such
Subscriber, as applicable, and (B) written notice from the Company or its
transfer agent evidencing the issuance to such Subscriber of the Subscribed
Shares on and as of the Transaction Closing Date, and (ii) upon receipt thereof,
each Subscriber shall deliver to the Company the Purchase Price for such
Subscriber’s Subscribed Shares by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Closing Notice;
each of the Company and each Subscriber agrees to use commercially reasonable
efforts to settle the Subscription in accordance with the foregoing as soon as
practicable on the Transaction Closing Date. For the purposes of this
Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed.

 

c. If, within one Business Day (as defined below) following the Closing, the
Domestication and the consummation of the Transaction do not occur, the Company
shall return the Purchase Price to each Subscriber, and each Subscriber shall
return its Subscribed Shares to the Company for cancellation.

 

d. The Closing shall be subject to the satisfaction or valid waiver by each
party of the conditions that, on the Transaction Closing Date:

 

(i) no suspension of the qualification of the Subscribed Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) all conditions precedent to the closing of the Transaction set forth in the
Transaction Agreements, including the approval of the Company’s shareholders,
shall have been satisfied or waived, and the closing of the Transaction shall be
scheduled to occur concurrently with or immediately following the Closing; and

 



 2 

   

 

(iii) no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition.

 

e. The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Transaction Closing Date, with respect to a Subscriber:

 

(i) all representations and warranties of such Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Transaction Closing
Date (except for such representations and warranties that are made as of a
specific date, which shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) as of such specified date); and

 

(ii) Such Subscriber shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

f. The obligation of each Subscriber to consummate the Closing shall be subject
to the satisfaction or valid waiver by such Subscriber of the additional
conditions that, on the Transaction Closing Date:

 

(i) all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than the representations and warranties in Section 3(a) through (d) and Section
3(s) and (t) and those that are qualified as to materiality or Company Material
Adverse Effect (as defined below), which representations and warranties shall be
true in all respects) at and as of the Transaction Closing Date (except for such
representations and warranties that are made as of a specific date, which shall
be true and correct in all material respects (other than the representations and
warranties in Section 3(a) through (d) and Section 3(s) and (t) and those that
are qualified as to materiality or Company Material Adverse Effect, which
representations and warranties shall be true in all respects) as of such
specified date);

 

(ii) the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 



 3 

   

 

(iii) the Common Stock shall be approved for listing on Nasdaq (as defined
below) and the Company shall have obtained approval to list the Subscribed
Shares, subject to official notice of issuance;

 

(iv) no Company Material Adverse Effect shall have occurred since the date of
this Subscription Agreement;

 

(v) the Debt Financing (as defined in the Term Sheet among the Company, Target
and Signor relating to the Transaction, in the form included on the date hereof
in the online data room to which the Subscribers have had access (the “Term
Sheet”)) and any other indebtedness for borrowed money shall not materially
exceed $360 million;

 

(vi) there shall have been no amendment, waiver or modification to (A) the
Transaction Agreements that materially and adversely affects the Company or (B)
the Other Subscription Agreements that materially economically benefits the
investors thereunder unless the Subscribers have been offered substantially the
same benefits; and

 

(vii) except for the Warrants, the Transaction Agreements and the Other
Subscription Agreements, the Company shall have no, and shall not have had any,
other agreements or understandings (including, without limitation, side letters)
with any Subscriber or other person to purchase Ordinary Shares or other equity
securities of the Company unless the Subscribers have been offered the
opportunity to enter into similar agreements or understandings to purchase their
pro rata portion (based on the number of Ordinary Shares for which they have
subscribed pursuant to this Subscription Agreement out of the total number of
Ordinary Shares being purchased pursuant to this Subscription Agreement and the
Other Subscription Agreements) of the shares being sold pursuant thereto.

 

g. Prior to or at the Closing, each Subscriber shall deliver to the Company a
duly completed and executed Internal Revenue Service Form W-9 or appropriate
Form W-8.

 

h. At the Closing, (i) the Company shall deliver to Subscribers a certificate of
the Chief Executive Officer or Chief Financial Officer of the Company, dated as
of the Transaction Closing Date, certifying to the fulfillment of the conditions
specified in Sections 2(d)(ii) and 2(f) and (ii) the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

3. Company Representations and Warranties. The Company represents and warrants
to each Subscriber that:

 



 4 

   

 

a. The Company (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to own, lease and operate its properties, to carry on its
business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to the Company
that, individually or in the aggregate, has a material adverse effect on the
business, financial condition, stockholders’ equity or results of operations of
the Company, taken as a whole, or the ability of the Company to consummate the
transactions contemplated hereby, including the issuance and sale of the
Subscribed Shares.

 

b. The Subscribed Shares have been duly authorized and, when issued and
delivered to such Subscriber against full payment therefor in accordance with
the terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of any preemptive
rights created under the Company’s organizational documents or the laws of its
jurisdiction of incorporation or under any of the Company’s agreements.

 

c. This Subscription Agreement has been duly executed and delivered by the
Company, and assuming the due authorization, execution and delivery of the same
by Subscriber, this Subscription Agreement shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

d. The execution and delivery of this Subscription Agreement, the issuance and
sale of the Subscribed Shares and the compliance by the Company with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject;
(ii) the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Company Material Adverse Effect or have a material adverse
effect on the Company’s ability to consummate the transactions contemplated
hereby, including the issuance and sale of the Subscribed Shares.

 



 5 

   

 

e. The Company is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Company or any of its subsidiaries, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, permit,
franchise or license to which the Company or any of its subsidiaries is now a
party or by which the Company’s or any of its subsidiaries’ properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company, any of its subsidiaries or any of their respective properties,
except, in the case of clauses (ii) and (iii), for defaults or violations that
have not had and would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

f. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including The Nasdaq Stock Market (“Nasdaq”)) or other person in
connection with the execution, delivery and performance of this Subscription
Agreement (including, without limitation, the issuance of the Subscribed
Shares), other than (i) filings required by applicable state securities laws,
(ii) the filing of a Notice of Exempt Offering of Securities on Form D with the
United States Securities and Exchange Commission (“Commission”) under Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”), (iii) the
filings required in accordance with Section 8(p) of this Subscription Agreement;
(iv) those required by Nasdaq, including with respect to obtaining shareholder
approval, (v) those required to consummate the Transaction as provided under the
Transaction Agreements, and (vi) the failure of which to obtain would not be
reasonably likely to have a Company Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares.

 

g. As of the date hereof, the authorized share capital of the Company consists
of 380,000,000 Class A ordinary shares, par value $0.0001 per share (“Class A
Ordinary Shares”), 20,000,000 Class B ordinary shares, par value $0.0001 per
share (“Class B Ordinary Shares” and together with the Class A Ordinary Shares,
“Ordinary Shares”) and 1,000,000 preferred shares, par value $0.0001 per share
(“Preferred Shares”). As of the Transaction Closing Date (and immediately after
the consummation of the Transaction), the authorized capital stock of the
Company will consist of 400,000,000 shares of Common Stock and 1,000,000 shares
of preferred stock, par value of $0.0001 per share. As of the date hereof:
(i) 32,500,000 Class A Ordinary Shares, 8,125,000 Class B Ordinary Shares and no
Preferred Shares were issued and outstanding; (ii) 16,166,667 warrants, each
exercisable to purchase one Class A Ordinary Share at $11.50 per share
(“Warrants”), were issued and outstanding, including 5,333,334 private placement
warrants; and (iii) no Ordinary Shares were subject to issuance upon exercise of
outstanding options. No Warrants are exercisable on or prior to the Closing. All
(i) issued and outstanding Ordinary Shares have been duly authorized and validly
issued, are fully paid and are non-assessable and are not subject to preemptive
rights and (ii) outstanding Warrants have been duly authorized and validly
issued, are fully paid and are not subject to preemptive rights. As of the date
hereof, except as set forth above and pursuant to (i) the Other Subscription
Agreements, and (ii) the Transaction Agreements, there are no outstanding
options, warrants or other rights to subscribe for, purchase or acquire from the
Company any Ordinary Shares or other equity interests in the Company
(collectively, “Equity Interests”) or securities convertible into or
exchangeable or exercisable for Equity Interests. As of the date hereof, the
Company has no subsidiaries and does not own, directly or indirectly, interests
or investments (whether equity or debt) in any person, whether incorporated or
unincorporated. There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Company is a party or by which it is
bound relating to the voting of any Equity Interests, other than (A) the letter
agreements entered into by the Company in connection with the Company’s initial
public offering on January 11, 2018 pursuant to which Platinum Eagle Acquisition
LLC and the Company’s executive officers and independent directors agreed to
vote in favor of any proposed Business Combination (as defined therein), which
includes the Transaction, and (B) as contemplated by the Transaction Agreements.
Other than Class B Ordinary Shares which have the anti-dilution rights described
in the Term Sheet, there are no securities or instruments issued by or to which
the Company is a party containing anti-dilution or similar provisions that will
be triggered by the issuance of (i) the Subscribed Shares or (ii) the shares to
be issued pursuant to any Other Subscription Agreement.

 



 6 

   

 

h. The Company has made available to each Subscriber (including via the
Commission’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document filed by the
Company with the Commission since its initial registration of the Class A
Ordinary Shares (the “SEC Documents”). As of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations of the Commission promulgated
thereunder. None of the SEC Documents filed under the Exchange Act contained,
when filed or, if amended, as of the date of such amendment with respect to
those disclosures that are amended, any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, that the Company makes no such representation or
warranty with respect to any information relating to Target or Signor or any of
their affiliates included in any SEC Document or filed as an exhibit thereto.
The Company has timely filed each report, statement, schedule, prospectus, and
registration statement that the Company was required to file with the Commission
since its inception. There are no material outstanding or unresolved comments in
comment letters from the Commission Staff with respect to any of the SEC
Documents. The lists of exhibits contained in the SEC Documents set forth a true
and complete list, as of the date of this Subscription Agreement, of each
agreement to which the Company or any of its subsidiaries is a party (other than
this Subscription Agreement and the Other Subscription Agreements) that is of a
type that would be required to be included as an exhibit to a Registration
Statement on Form S-3 pursuant to Items 601(b)(2), (4), (9) or (10) of
Regulation S-K of the Commission if such a registration statement were filed by
the Company on the date of this Subscription Agreement.

 

i. The financial statements of the Company included in the SEC Documents
complied in all material respects with Regulation S-X of the Commission, were
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of the unaudited
statements, as permitted by Rule 10-01 of Regulation S-X of the Commission) and
fairly present in all material respects in accordance with applicable
requirements of GAAP (subject, in the case of the unaudited statements, to
normal year-end audit adjustments) the financial position of the Company as of
their respective dates and the results of operations and the cash flows of the
Company for the periods presented therein.

 

j. The Company has not received any written communication since December 31,
2017 from a governmental entity that alleges that the Company or any of its
subsidiaries is not in compliance with or is in default or violation of any
applicable law.

 

k. Except for such matters as have not had and would not be reasonably likely to
have a Company Material Adverse Effect or have a material adverse effect on the
Company’s ability to consummate the transactions contemplated hereby, including
the issuance and sale of the Subscribed Shares, as of the date hereof, there is
no (i) suit, action, proceeding or arbitration before a governmental authority
or arbitrator pending, or, to the knowledge of the Company, threatened against
the Company or (ii) judgment, decree, injunction, ruling or order of any
governmental authority or arbitrator outstanding against the Company.

 

l. The issued and outstanding Class A Ordinary Shares are registered pursuant to
Section 12(b) of the Exchange Act, and are listed for trading on Nasdaq under
the symbol “EAGL.” There is no suit, action, proceeding or investigation pending
or, to the knowledge of the Company, threatened against the Company by Nasdaq or
the Commission with respect to any intention by such entity to deregister the
Class A Ordinary Shares or prohibit or terminate the listing of the Class A
Ordinary Shares on Nasdaq. The Company has taken no action that is designed to
terminate the registration of the Class A Ordinary Shares under the Exchange
Act.

 

m. Upon consummation of the Transaction, the issued and outstanding shares of
Common Stock will be registered pursuant to Section 12(b) of the Exchange Act
and will be listed for trading on Nasdaq.

 

n. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Subscribed Shares by
the Company to Subscriber.

 

o. Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Subscribed
Shares.

 

p. Except in each case as would not reasonably be expected to have a Company
Material Adverse Effect, (i) all material Tax Returns (as defined in the
Transaction Agreements) required to be filed by or with respect to the Company
and its subsidiaries have been duly and timely filed (taking into account
extension of time for filing) with the appropriate governmental entity, (ii) all
such Tax Returns were true, correct and complete in all material respects, (iii)
the Company and its subsidiaries have paid all Taxes (as defined in the
Transaction Agreements) and other assessments due, whether or not disputed, and
(iv) the Company and its subsidiaries do not have any liabilities for Taxes of
any other person or entity by contract, as a transferee or successor, under U.S.
Treasury Regulation Section 1.1502-6 or analogous state, county, local or
foreign provision or otherwise.

 



 7 

   

 

q. The Company is not, and immediately after receipt of payment for the
Subscribed Shares will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

r. The Company has not paid, and is not obligated to pay, any brokerage,
finder’s or other fee or commission in connection with its issuance and sale of
the Subscribed Shares, including, for the avoidance of doubt, any fee or
commission payable to any stockholder or affiliate of the Company; provided,
however, that the Company is obligated to pay a fee to the Merrill Lynch,
Pierce, Fenner & Smith and Deutsche Bank Securities Inc., as the Company’s
placement agents and capital markets advisors (the “Placement Agents”), in
connection with the sale of the Subscribed Shares.

 

s. As of the date hereof, except for the Warrants, the Transaction Agreements
and the Other Subscription Agreements, the Company has no other agreements or
understandings (including, without limitation, side letters) with any Subscriber
or other person to purchase Ordinary Shares or other equity securities of the
Company.

 

t. As of the date hereof, the Transaction Agreements entered into concurrently
herewith are consistent in all material respects with the Term Sheet.

 

4. Subscriber Representations and Warranties. Each Subscriber represents and
warrants to the Company that:

 

a. Such Subscriber (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

 

b. This Subscription Agreement has been duly executed and delivered by
Subscriber, and assuming the due authorization, execution and delivery of the
same by the Company, this Subscription Agreement shall constitute the valid and
legally binding obligation of Subscriber, enforceable against such Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

c. The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by such Subscriber with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of such Subscriber pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which such Subscriber is a party or by which
such Subscriber is bound or to which any of the property or assets of such
Subscriber is subject; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over such
Subscriber or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a Subscriber Material Adverse Effect. For
purposes of this Subscription Agreement, a “Subscriber Material Adverse Effect”
means an event, change, development, occurrence, condition or effect with
respect to a Subscriber that would reasonably be expected to have a material
adverse effect on such Subscriber’s ability to consummate the transactions
contemplated hereby, including the purchase of the Subscribed Shares.

 



 8 

   

 

d. Such Subscriber (i) is an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), (ii) is acquiring the
Subscribed Shares only for its own account and not for the account of others,
and (iii) is not acquiring the Subscribed Shares with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and has provided the Company with such information as reasonably requested
related to its qualification as an accredited investor). Such Subscriber is not
an entity formed for the specific purpose of acquiring the Subscribed Shares.

 

e. Such Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act. Such Subscriber understands that the Subscribed Shares may not
be resold, transferred, pledged or otherwise disposed of by Such Subscriber
absent an effective registration statement under the Securities Act, except
(i) to the Company or a subsidiary thereof, or (ii) pursuant to an applicable
exemption from the registration requirements of the Securities Act, and, in each
of cases (i) and (ii), in accordance with any applicable securities laws of the
states and other jurisdictions of the United States, and that any certificates
or book-entry position representing the Subscribed Shares shall contain a legend
to such effect. Such Subscriber understands that it has been advised to consult
legal counsel prior to making any offer, resale, pledge or transfer of any of
the Subscribed Shares.

 

f. Such Subscriber understands and agrees that such Subscriber is purchasing the
Subscribed Shares directly from the Company. Such Subscriber further
acknowledges that there have not been, and such Subscriber is not relying on,
any representations, warranties, covenants and agreements made to such
Subscriber by the Company, any other party to the Transaction or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of the Company included in this
Subscription Agreement.

 

g. In making its decision to purchase the Subscribed Shares, such Subscriber has
relied solely upon independent investigation made by Subscriber. Such Subscriber
acknowledges and agrees that such Subscriber has received such information as
such Subscriber deems necessary in order to make an investment decision with
respect to the Subscribed Shares, including with respect to the Company and the
Transaction (including the company to be acquired in the Transaction and its
respective subsidiaries). Such Subscriber represents and agrees that such
Subscriber and such Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as such Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Subscribed Shares.

 



 9 

   

 

h. Such Subscriber became aware of this offering of the Subscribed Shares solely
by means of direct contact between such Subscriber and the Company or by means
of contact from the Placement Agents, and the Subscribed Shares were offered to
such Subscriber solely by direct contact between such Subscriber and the Company
or by contact between such Subscriber and the Placement Agents. Such Subscriber
did not become aware of this offering of the Subscribed Shares, nor were the
Subscribed Shares offered to Subscriber, by any other means. Such Subscriber
acknowledges that the Company represents and warrants that the Subscribed Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 

i. Such Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Subscribed Shares. Such
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Subscribed Shares, and such Subscriber has sought such accounting, legal and tax
advice as such Subscriber has considered necessary to make an informed
investment decision.

 

j. Such Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for such Subscriber and that such Subscriber is able
at this time and in the foreseeable future to bear the economic risk of a total
loss of such Subscriber’s investment in the Company. Such Subscriber
acknowledges specifically that a possibility of total loss exists.

 

k. Such Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subscribed Shares or
made any findings or determination as to the fairness of this investment.

 

l. Such Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”).

 



 10 

   

 

m. Such Subscriber does not have, as of the date hereof, and during the 30-day
period immediately prior to the date hereof such Subscriber has not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the securities of the
Company.

 

n. Such Subscriber acknowledges and agrees that, to the extent the Subscribed
Shares are not included in the registration statement on Form S-4 filed by the
Company in connection with the Transaction (the “Form S-4”), the certificate or
book-entry position representing the Subscribed Shares will bear or reflect, as
applicable, a legend substantially similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

 

5. Registration Rights.  

 

a. In connection with the Transactions, the Company will file the Form S-4,
which will register the issuance of Common Stock in exchange for all outstanding
Ordinary Shares (including the Subscribed Shares).

 

b. If the Subscribed Shares are not included in the Form S-4 at the time it
becomes effective, then the Company shall, within thirty (30) calendar days
after the Closing (the “Filing Deadline”), use commercially reasonable efforts
to file with the Commission a registration statement registering the resale of
the Subscribed Shares (the “Registration Statement”), and use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable after the filing thereof, but no later than the earlier of (i)
the 60th calendar day (or 90th calendar day if the Commission notifies the
Company that it will “review” the Registration Statement) following the earlier
of (A) the filing of the Registration Statement and (B) Filing Deadline and (ii)
the 10th Business Day after the Company is notified (orally or in writing,
whichever is earlier) by the Commission that the Registration Statement will not
be “reviewed” or will not be subject to further review (such date, the
“Effectiveness Deadline”); provided, however, that the Company’s obligations to
include a Subscriber’s Subscribed Shares in the Registration Statement are
contingent upon such Subscriber furnishing in writing to the Company such
information regarding such Subscriber, the securities of the Company held by
such Subscriber and the intended method of disposition of the Subscribed Shares
as shall be reasonably requested by the Company to effect the registration of
the Subscribed Shares, and shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations. Not less than three (3) Business Days
prior to filing the Registration Statement (or any amendment thereto), the
Company will provide each Subscriber an opportunity to review and comment on the
disclosure regarding such Subscriber. The Company will use its commercially
reasonable efforts to maintain the continuous effectiveness of the Registration
Statement with respect to a Subscriber’s Subscribed Shares until the earlier of
(i) date on which such Subscriber has notified the Company that such securities
have actually been sold and (ii) the date which is five (5) years after the
Closing; provided that, subject to clause (iii) of the following paragraph (c),
the Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Company’s board of directors reasonably believes, upon
the advice of legal counsel, would require additional disclosure by the Company
in the Registration Statement of material information that the Company has a
bona fide business purpose for keeping confidential and the non-disclosure of
which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”). Upon
receipt of any written notice from the Company (which notice shall not contain
any material non-public information regarding the Company) of the happening of
any Suspension Event during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Subscribed Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until such Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Subscriber will deliver to the Company or, in such
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Subscribed Shares in such Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Subscribed Shares shall not apply (i) to the extent such Subscriber is required
to retain a copy of such prospectus (a) in order to comply with applicable
legal, regulatory, self-regulatory or professional requirements or (b) in
accordance with a bona fide pre-existing document retention policy or (ii) to
copies stored electronically on archival servers as a result of automatic data
back-up.

 



 11 

   

 

c. If: (i) the Registration Statement is not filed with the Commission on or
prior to the Filing Deadline, (ii) the Registration Statement is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, or (iii) after the effective
date of the Registration Statement, (A) such Registration Statement ceases for
any reason (including without limitation by reason of a stop order, or the
Company’s failure to update the Registration Statement), to remain continuously
effective as to all Subscribed Shares be effective or (B) the Subscribers are
not permitted to utilize the prospectus contained therein to resell such shares,
in each case of (A) and (B), for a period of not more than thirty (30)
consecutive days or for a total of not more than ninety (90) days in any twelve
(12) month period (any such failure or breach in clauses (i) through (iii) above
being referred to as an “Event,” and the date on which such Event occurs being
referred to as an “Event Date”), then in addition to any other rights the
Subscribers may have hereunder or under applicable law, on each such Event Date
and on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Subscriber an amount in cash, as partial liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 1.0% of the
aggregate purchase price paid by such Subscriber pursuant to the Subscription
Agreement for any unregistered Subscribed Shares held by such Subscriber on the
Event Date. If the Company fails to pay any Liquidated Damages pursuant to this
Section 5(c) in full within five (5) Business Days after the date payable, the
Company will pay interest thereon at a rate of 1.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the
Subscriber, accruing daily from the date such Liquidated Damages are due until
such amounts, plus all such interest thereon, are paid in full. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. With respect to a Subscriber, the Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of such
Subscriber to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which case the Effectiveness Deadline
would be extended with respect to Subscribed Shares held by such Subscriber).

 

d. The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless each Subscriber (to the extent a
seller under the Registration Statement), the officers, directors, agents,
partners, members, managers, stockholders, affiliates, employees and investment
advisers of such Subscriber, each person who controls such Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus included in the Registration Statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 5, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding a Subscriber furnished in writing to the
Company by such Subscriber expressly for use therein. The Company shall notify
each Subscriber promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 5 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Subscribed Shares by
Subscriber.

 



 12 

   

 

e. Each Subscriber shall, severally and not jointly with any other Subscriber,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding a Subscriber furnished in writing to the
Company by such Subscriber expressly for use therein. In no event shall the
liability of a Subscriber be greater in amount than the dollar amount of the net
proceeds received by such Subscriber upon the sale of the Subscribed Shares
giving rise to such indemnification obligation.

 

f. For the avoidance of doubt, the provisions of Sections 5(b) through 5(d)
hereof shall have no effect if the Subscribed Shares are included in the Form
S-4 at the time it becomes effective.

 

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect with respect to a Subscriber, and all rights and
obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earlier to occur
of (a) such date and time as the Transaction Agreements is terminated in
accordance with its terms, (b) upon the mutual written agreement of the Company
and such Subscriber to terminate this Subscription Agreement, (c) if, on the
Transaction Closing Date, any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement have not been satisfied as of the time
required hereunder to be so satisfied or waived by the party entitled to grant
such waiver and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated or (d) March 15, 2019, if the Closing
has not occurred by such date; provided, that nothing herein will relieve any
party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. The Company
shall notify each Subscriber of the termination of the Transaction Agreements
promptly after the termination thereof.

 

7. Trust Account Waiver. Each Subscriber hereby acknowledges that the Company
has established a trust account (the “Trust Account”) containing the proceeds of
its initial public offering (the “IPO”) and from certain private placements
occurring simultaneously with the IPO (including interest accrued from time to
time thereon) for the benefit of the Company’s public shareholders and certain
other parties (including the underwriters of the IPO). For and in consideration
of the Company entering into this Subscription Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Subscriber hereby (i) agrees that it does not now and shall
not at any time hereafter have any right, title, interest or claim of any kind
in or to any assets held in the Trust Account arising from or in connection with
this Subscription Agreement or the transactions contemplated hereby, or any
discussions in connection therewith, (ii) agrees that it shall not make any
claim against the Trust Account arising from or in connection with this
Subscription Agreement or the transactions contemplated hereby, or any
discussions in connection therewith, regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability (any and
all such claims are collectively referred to hereafter as the “Released
Claims”), (iii) irrevocably waives any Released Claims that it may have against
the Trust Account now or in the future, and (iv) will not seek recourse against
the Trust Account in respect of any Released Claims.

 

8. Miscellaneous.

 

a. All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) when sent by electronic mail, on the date of transmission to such
recipient; provided, that such notice, request, demand, claim or other
communication is also sent to the recipient pursuant to clauses (a), (c) or (d)
of this Section 8(a), (c) one Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (d) four (4) Business
Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and, in each case, addressed to the
intended recipient at its address specified on the signature page hereof.

 

b. Each Subscriber acknowledges that the Company will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. The Company acknowledges that each
Subscriber will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Company agrees to promptly notify each Subscriber if it
becomes aware that any of the acknowledgments, understandings, agreements,
representations and warranties of the Company set forth herein are no longer
accurate in all material respects.

 



 13 

   

 

c. Neither this Subscription Agreement nor any rights that may accrue to the
Subscribers hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Company hereunder may be transferred or assigned,
provided, that, for the avoidance of doubt, the completion of the Domestication
shall not be deemed a transfer or assignment by the Company.

 

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

e. The Company may request from each Subscriber such additional information as
the Company may deem necessary to evaluate the eligibility of such Subscriber to
acquire the Subscribed Shares, and each Subscriber shall provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than (i) the parties hereto and their respective successor and
assigns and (ii) the persons entitled to indemnification under Section 5 hereof.

 

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 



 14 

   

 

j. This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

k. This Subscription Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other person; provided,
however, that the Placement Agents shall be intended third party beneficiaries
of the representations and warranties of the Company in Section 3 hereof and of
the Subscribers in Section 4 hereof.

 

l. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

m. This Subscription Agreement shall be governed by, and construed in accordance
with, the laws of the state of Delaware, without regard to the principles of
conflicts of laws that would otherwise require the application of the law of any
other state.

 

n. EACH PARTY HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS
SUBSCRIPTION AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE
PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SUBSCRIPTION
AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS SUBSCRIPTION
AGREEMENT.

 

o. The parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Subscription Agreement must be brought
exclusively in the Court of Chancery of the state of Delaware and any state
appellate court therefrom within the state of Delaware (or, if the Court of
Chancery of the state of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the state of Delaware or, in the
event each federal court within the state of Delaware declines to accept
jurisdiction over a particular matter, any state court within the state of
Delaware) (collectively the “Designated Courts”). Each party hereby consents and
submits to the exclusive jurisdiction of the Designated Courts. No legal action,
suit or proceeding with respect to this subscription agreement may be brought in
any other forum. Each party hereby irrevocably waives all claims of immunity
from jurisdiction and any objection which such party may now or hereafter have
to the laying of venue of any suit, action or proceeding in any Designated
Court, including any right to object on the basis that any dispute, action, suit
or proceeding brought in the Designated Courts has been brought in an improper
or inconvenient forum or venue. Each of the parties also agrees that delivery of
any process, summons, notice or document to a party hereof in compliance with
Section 8(a) of this Subscription Agreement shall be effective service of
process for any action, suit or proceeding in a Designated Court with respect to
any matters to which the parties have submitted to jurisdiction as set forth
above.

 



 15 

   

 

p. The Company shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing, to the extent not
previously publicly disclosed, all material terms of the transactions
contemplated hereby (and by the Other Subscription Agreements), the Transaction
and any other material, nonpublic information that the Company has provided to
each Subscriber at any time prior to the filing of the Disclosure Document. From
and after the issuance of the Disclosure Document, each Subscriber shall not be
in possession of any material, non-public information received from the Company
or any of its officers, directors or employees or the Placement Agents.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Subscriber or any affiliate or investment adviser of any Subscriber, or
include the name of any Subscriber or any affiliate or investment adviser of any
Subscriber in any press release or in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent
(including by e-mail) of such Subscriber, except as required by the federal
securities laws, rules or regulations and to the extent such disclosure is
required by other laws, rules or regulations, at the request of the staff of the
Commission or regulatory agency or under Nasdaq regulations, in which case the
Company shall provide such Subscriber with prior written notice (including by
e-mail) of such permitted disclosure, and shall reasonably consult with such
Subscriber regarding such disclosure.

 

q. Any restrictive legend described in Section 4(n) above on a certificate or
book-entry position representing the Subscribed Shares shall promptly be removed
and the Company shall promptly issue shares without such restrictive legend or
any other restrictive legend to the holder of the applicable Subscribed Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at DTC, if such Subscribed Shares are sold or
transferred pursuant to Rule 144 under the Securities Act or pursuant to the
Registration Statement.

 

r. The Company shall pay the reasonable legal fees and expenses of one counsel
to the Subscribers, incurred by such Subscribers in connection with the
transactions contemplated by this Agreement, in an amount not to exceed $5,000,
which amount shall be paid directly by the Company to such counsel at the
Closing.

 

s. The obligations of each Subscriber under this Subscription Agreement are
several and not joint with the obligations of any other Subscriber or any other
investor under the Other Subscription Agreements, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber under this Subscription Agreement or any other investor under the
Other Subscription Agreements. The decision of each Subscriber to purchase
Subscribed Shares pursuant to this Subscription Agreement has been made by such
Subscriber independently of any other Subscriber or any other investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries which may have been made or given by any other
Subscriber or investor or by any agent or employee of any other Subscriber or
investor, and no Subscriber and none of its agents or employees shall have any
liability to any other Subscriber or investor (or any other person) relating to
or arising from any such information, materials, statements or opinions. Nothing
contained herein or in any Other Subscription Agreement, and no action taken by
any Subscriber or investor pursuant hereto or thereto, shall be deemed to
constitute the Subscribers and other investors as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscribers and other investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the this
Subscription Agreement and the Other Subscription Agreements. Each Subscriber
acknowledges that no other Subscriber has acted as agent for such Subscriber in
connection with making its investment hereunder and that no Subscriber will be
acting as agent of such Subscriber in connection with monitoring its investment
in the Subscribed Shares or enforcing its rights under this Subscription
Agreement. Each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Subscription Agreement, and it shall not be necessary for any other Subscriber
or investor to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Subscription Agreement is between the Company and a Subscriber, solely, and
not between the Company and the Subscribers collectively and not between and
among the Subscribers.

 

[Signature pages follow.]

 

 16 

   

 

IN WITNESS WHEREOF, each of the Company and each Subscriber has executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date first set forth above.

 



  PLATINUM EAGLE ACQUISITION CORP.         By:       Name:     Title:        
Address for Notices:         2121 Avenue of the Stars, Suite 2300   Los Angeles,
CA 90067

  



 17 

   

 

 



  SUBSCRIBER:         Print Name:               By:       Name:     Title:      
  Address for Notices:                       Name in which shares are to be
registered:        

 

    Number of Subscribed Shares subscribed for: [______] Price Per Subscribed
Share: $10.00 Aggregate Purchase Price: $[_]

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company.

 



 18 

 

 